Name: 2008/855/EC: Commission Decision of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (notified under document number C(2008) 6349) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  animal product;  tariff policy;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2008-11-13

 13.11.2008 EN Official Journal of the European Union L 302/19 COMMISSION DECISION of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (notified under document number C(2008) 6349) (Text with EEA relevance) (2008/855/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2) and in particular Article 10(4) thereof, Whereas: (1) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3) introduces minimum Community measures for the control of that disease. It lays down the measures to be taken in the event of an outbreak of classical swine fever. Those measures include plans by Member States for the eradication of classical swine fever from a feral pig population and emergency vaccination of feral pigs under certain conditions. (2) Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States (4) was adopted in response to outbreaks of classical swine fever in those Member States. That Decision establishes disease control measures concerning classical swine fever in areas of those Member States where that disease is present in feral pigs in order to prevent the spread of the disease to other areas of the Community. (3) Those Member States are required to take appropriate measures to prevent the spread of classical swine fever. Therefore, they submitted to the Commission eradication plans and emergency vaccination plans against that disease setting out the measures necessary to eradicate the disease in the areas defined in their plans as infected and setting out the necessary measures to be applied on the pig holdings in those areas. (4) Different epidemiological situations regarding classical swine fever are registered in Member States or areas thereof. In the interest of clarity of Community legislation, it is therefore appropriate to provide for three distinct lists of areas, according to the epidemiological situation of each. (5) As a general rule, since movement of live pigs from infected areas poses higher risks than movement of meat, meat preparations and meat products, movement of live pigs from the Member States concerned should be prohibited. (6) Semen, ova and embryos originating from infected animals may contribute to the spread of classical swine fever virus. It is appropriate, in order to prevent the spread of classical swine fever to other areas of the Community to prohibit the dispatch of semen, ova and embryos from areas listed in the Annex to this Decision. (7) It is appropriate that one list sets out the Member States and areas where the epidemiological situation of classical swine fever is the most favourable and therefore by way of derogation from the general ban live pigs may be dispatched to other restricted areas, subject to certain safeguard measures. Additionally, fresh pigmeat from holdings located in those areas, and meat preparations and meat products consisting of, or containing meat of those pigs may be dispatched to other Member States. (8) Certain areas affected by classical swine fever in feral pigs are divided by national borders and comprise neighbouring territories of two Member States. The disease control measures concerning restrictions on the dispatch of live pigs, within affected neighbouring areas situated in two different Member States should also be laid down. (9) Given the epidemiological situation in certain areas of Hungary and Slovakia it is appropriate that they are included on that first list of areas. (10) A second list should set out the areas where the epidemiological situation in the wild boar population or in pig holdings is less favourable due to sporadic outbreaks. From these areas no live pigs but fresh pigmeat from holdings considered to be safe, and meat preparations and meat products consisting of, or containing meat of those pigs may be dispatched to other Member States subject to certain additional safeguard measures which should be laid down in the present Decision. (11) A third list should include the areas from which neither live pigs nor fresh pigmeat and meat products may in general be dispatched to other Member States. However, it is appropriate that such pigmeat preparations and meat products consisting of, or containing pigmeat may be dispatched to other Member States if they are treated in such a way that any classical swine fever virus present is destroyed. (12) In addition, it is appropriate, in order to prevent the spread of classical swine fever to other areas of the Community, to provide that the dispatch of fresh pigmeat, and meat preparations and meat products consisting of, or containing meat of pigs from Member States with areas included on that third list is subject to certain conditions. In particular such pigmeat and pigmeat products and preparations should be marked with special marks which cannot be confused with the health marks for pigmeat provided for in Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (5) and the identification mark provided for in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6). (13) In order to prevent the spread of classical swine fever to other areas of the Community, where a Member State is subject to a prohibition on the dispatch of fresh pigmeat, and meat preparations and meat products consisting of, or containing pigmeat from certain parts of its territory, certain requirements should be laid down, in particular as regards certification, for the dispatch of such meat, preparations and products from other areas of the territory of that Member State not subject to that prohibition. (14) Decision 2006/805/EC has been amended several times. Therefore it is appropriate to repeal that Decision and replace it by the present Decision. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down certain control measures in relation to classical swine fever in the Member States or regions thereof as set out in the Annex (the Member States concerned). It shall apply without prejudice to the plans for the eradication of classical swine fever and the emergency vaccination plans against that disease approved by the Commission. Article 2 Prohibition on the dispatch of live pigs from the areas listed in the Annex to other Member States The Member States concerned shall ensure that live pigs are dispatched from their territories to other Member States only if the pigs come from: (a) areas outside those listed in the Annex; and (b) a holding where no live pigs originating from the areas listed in the Annex have been introduced during the 30-day period immediately prior to the date of dispatch. Article 3 Derogations concerning the dispatch of live pigs between Member States from areas listed in Part I of the Annex 1. By way of derogation from Article 2, the dispatch of live pigs originating from holdings located within an area listed in Part I of the Annex to holdings or slaughterhouses located in an area listed in that Part of the Annex and belonging to another Member State may be authorised by the Member State of dispatch, provided that such pigs come from a holding where: (a) no live pigs have been introduced during the 30-day period immediately prior to the date of dispatch; (b) a clinical examination for classical swine fever has been carried out by an official veterinarian in accordance with the checking and sampling procedures laid down in Part A and in points 1, 2 and 3 of Part D of Chapter IV of the Annex to Commission Decision 2002/106/EC (7); and (c) polymerase chain reaction tests for classical swine fever according to Part C of Chapter VI of the Annex to Decision 2002/106/EC have been carried out with negative results on blood samples collected from the consignment of pigs to be dispatched, during the seven-day period immediately prior to the date of dispatch; the minimum number of pigs to be sampled must be sufficient to allow for the detection of 5 % prevalence with 95 % confidence in the consignment of pigs to be dispatched. However, point (c) shall not apply: (i) to pigs dispatched directly to slaughterhouses for the purpose of immediate slaughter; (ii) to pigs dispatched to a neighbouring area of a Member State listed in Part I of the Annex; (iii) when the Member State of destination gives its prior approval. 2. When dispatching the pigs referred to in paragraph 1 of this Article, the Member States concerned shall ensure that the health certificate referred to in Article 9(a) includes additional information concerning the dates of the clinical examination, and, if appropriate, the number of animal sampled and the results of the polymerase chain reaction test as provided for in paragraph 1 of this Article. Article 4 Movement and transit of live pigs in the Member States concerned 1. The Member States concerned shall ensure that no live pigs are dispatched from holdings located within the areas listed in the Annex to other areas in the territory of the same Member State, except: (a) pigs to be moved directly to slaughterhouses for the purpose of immediate slaughter; (b) from holdings where: (i) a clinical examination and polymerase chain reaction tests for classical swine fever have been carried out with negative results in accordance with Article 3(1)(b) and (c); or (ii) a clinical examination has been carried out with negative results and provided that the competent veterinary authority of the place of destination gives its prior approval. 2. The Member States concerned dispatching pigs from areas listed in Part I of the Annex to other areas listed in that Part of the Annex shall ensure that the transport of pigs takes place only via major roads or railways, without any stops by the vehicle transporting the pigs, without prejudice to Council Regulation (EC) No 1/2005 (8). Article 5 Prohibition on the dispatch of consignments of porcine semen and ova and embryos of swine from the areas listed in the Annex The Member State concerned shall ensure that no consignments of the following are dispatched from its territory to other Member States: (a) porcine semen, unless the semen originates from boars kept at an approved collection centre as referred to in Article 3(a) of Council Directive 90/429/EEC (9) and situated outside the areas listed in the Annex to this Decision; (b) ova and embryos of swine, unless the ova and embryos originate from swine kept in holdings situated outside the areas listed in the Annex. Article 6 Dispatch of fresh pigmeat and of certain meat preparations and meat products from areas listed in Part II of the Annex 1. The Member States concerned with areas listed in Part II of the Annex shall ensure that consignments of fresh pigmeat from holdings located in those areas, and meat preparations and meat products consisting of, or containing meat of those pigs are dispatched to other Member States only if: (a) no evidence of classical swine fever has been recorded in the previous 12 months in the holding in question and the holding is located outside a protection or surveillance zone; (b) the pigs have been resident for at least 90 days on the holding and no live pigs have been introduced into the holding during the 30-day period immediately prior to the date of dispatch to the slaughterhouse; (c) the holding has been subjected at least twice a year to inspections by the competent veterinary authority, which must: (i) follow the guidelines laid down in Chapter III of the Annex to Decision 2002/106/EC; (ii) include a clinical examination in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2002/106/EC; (iii) check the effective application of the provisions laid down in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC; (d) before authorisation was given to dispatch the pigs to a slaughterhouse, a clinical examination for classical swine fever had been carried out by an official veterinarian in accordance with the checking and sampling procedures laid down in points 1, 2 and 3 of Part D of Chapter IV of the Annex to Decision 2002/106/EC. 2. However, in the case that a holding consist of two or more separate production units where the structure, size and distance between these production units and the operation carried out there are such that the production units provide completely separate facilities for housing, keeping and feeding, the competent veterinary authority may decide to authorise the dispatch of fresh pigmeat, meat preparations and meat products only from certain production units which fulfil the conditions of Article 6(1). Article 7 Prohibition on the dispatch of fresh pigmeat and of certain meat preparations and meat products from areas listed in Part III of the Annex 1. The Member States concerned with areas listed in Part III of the Annex shall ensure that no consignments of fresh pigmeat from holdings located in the areas listed in Part III of the Annex, and meat preparations and meat products consisting of, or containing such meat are dispatched from those areas to other Member States. 2. By way of derogation from paragraph 1, the Member States concerned with areas listed in Part III of the Annex may authorise the dispatch of fresh pigmeat referred to in paragraph 1 and meat products and preparations consisting of, or containing such meat, to other Member States if the products: (a) have been produced and processed in compliance with Article 4(1) of Council Directive 2002/99/EC (10); (b) are subjected to the veterinary certification in accordance with Article 5 of Directive 2002/99/EC; and (c) are accompanied by the appropriate intra-Community trade health certificate as laid down by Commission Regulation (EC) No 599/2004 (11) of which Part II shall be completed by the following: Product in accordance with Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (12). Article 8 Special health marks and certification requirements for fresh meat, meat preparations and meat products subject to prohibition referred to in Article 7(1) The Member States concerned with areas listed in Part III of the Annex shall ensure that the fresh meat and meat preparations and meat products subject to prohibition referred to in Article 7(1) shall be marked with a special health mark that cannot be oval and cannot be confused with:  the identification mark for meat preparations and meat products consisting of, or containing pigmeat, provided for in Section I of Annex II to Regulation (EC) No 853/2004, and  the health mark for fresh pigmeat provided for in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004. Article 9 Health certification requirements for the Member States concerned The Member State concerned shall ensure that the health certificate provided for in: (a) Article 5(1) of Council Directive 64/432/EEC (13) accompanying pigs dispatched from its territory, shall be completed by the following: Animals in accordance with Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (14). (b) Article 6(1) of Directive 90/429/EEC accompanying boar semen dispatched from its territory, shall be completed by the following: Semen in accordance with Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (15). (c) Article 1 of Commission Decision 95/483/EC (16) accompanying embryos and ova of swine dispatched from its territory, shall be completed by the following: Embryos/ova (17) in accordance with Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (18). Article 10 Certification requirements concerning Member States with areas listed in Part III of the Annex The Member States concerned with areas listed in Part III of the Annex to this Decision shall ensure that fresh pigmeat, from holdings located outside the areas listed in Part III of the Annex, and meat preparations and meat products consisting of, or containing such meat, to which the prohibition provided for in Article 7(1) does not apply and that are dispatched to other Member States: (a) are subjected to the veterinary certification in accordance with Article 5(1) of Directive 2002/99/EC; and (b) are accompanied by the appropriate intra-Community trade health certificate laid down by Article 1 of Regulation (EC) No 599/2004 of which Part II shall be completed by the following: Fresh pigmeat, and meat preparations and meat products consisting of, or containing pigmeat, in accordance with Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (19). Article 11 Requirements concerning holdings and transport vehicles in the areas listed in the Annex The Member States concerned shall ensure that: (a) the provisions laid down in the second and the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC are applied in the pig holdings located within the areas listed in the Annex to this Decision; (b) vehicles which have been used for the transport of pigs originating from holdings located within the areas listed in the Annex to this Decision are cleansed and disinfected immediately following each operation and the transporter provides proof of such cleansing and disinfection. Article 12 Information requirements of the Member States concerned The Member States concerned shall inform the Commission and the Member States, in the framework of the Standing Committee on the Food Chain and Animal Health, of the results of the surveillance for classical swine fever carried out in the areas listed in the Annex, as provided for in the plans for the eradication of classical swine fever or in emergency vaccination plans against that disease approved by the Commission and referred to in the second paragraph of Article 1. Article 13 Compliance The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 14 Repeal Decision 2006/805/EC is repealed. Article 15 Applicability This Decision shall apply until 31 December 2009. Article 16 Addressees This Decision is addressed to the Member States. Done at Brussels, 3 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 316, 1.12.2001, p. 5. (4) OJ L 329, 25.11.2006, p. 67. (5) OJ L 139, 30.4.2004, p. 206. Corrected by OJ L 226, 25.6.2004, p. 83. (6) OJ L 139, 30.4.2004, p. 55. Corrected by OJ L 226, 25.6.2004, p. 22. (7) OJ L 39, 9.2.2002, p. 71. (8) OJ L 3, 5.1.2005, p. 1. (9) OJ L 224, 18.8.1990, p. 62. (10) OJ L 18, 23.1.2003, p. 11. (11) OJ L 94, 31.3.2004, p. 44. (12) OJ L 302, 13.11.2008, p. 19. (13) OJ 121, 29.7.1964, p. 1977/64. (14) OJ L 302, 13.11.2008, p. 19. (15) OJ L 302, 13.11.2008, p. 19. (16) OJ L 275, 18.11.1995, p. 30. (17) Delete as appropriate. (18) OJ L 302, 13.11.2008, p. 19. (19) OJ L 302, 13.11.2008, p. 19. ANNEX PART I 1. Germany A. Rhineland-Palatinate (a) in the Kreis Ahrweiler: the municipalities Adenau and Altenahr; (b) in the Landkreis Vulkaneifel: the municipalities Obere Kyll and Hillesheim, in the municipality Daun the localities Betteldorf, Dockweiler, Dreis-BrÃ ¼ck, Hinterweiler and Kirchweiler, in the municipality Kelberg the localities Beinhausen, Bereborn, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Mannebach, Neichen, Nitz, Reimerath and Welcherath, in the municipality Gerolstein the localities Berlingen, Duppach, Hohenfels-Essingen, Kalenborn-Scheuern, Neroth, Pelm and Rockeskyll and the City of Gerolstein; (c) in the Eifelkreis Bitburg-PrÃ ¼m: in the municipality PrÃ ¼m the localities BÃ ¼desheim, Kleinlangenfeld, Neuendorf, Olzheim, Roth bei PrÃ ¼m, Schwirzheim and Weinsheim. B. North Rhine-Westfalia (a) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden, in the city of Euskirchen the localities of Billig, Euenheim, Euskirchen (centre), Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen, and the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (b) in the Rhein-Sieg-Kreis: in the city of Meckenheim the localities Ersdorf and Altendorf, in the city of Rheinbach the localities Oberdrees, Niederdrees, Wormersdorf, Todenfeld, Hilberath, Merzbach, Irlenbusch, Queckenberg, Kleinschlehbach, GroÃ schlehbach, Loch, Berscheidt, Eichen and Kurtenberg, in the municipality of Swisttal the localities Miel and Odendorf. 2. France The territory of the Departments of Bas-Rhin and Moselle located west of the Rhine and the channel Rhine Marne, north of the motorway A 4, east of the river Sarre and south of the border with Germany and the municipalities Holtzheim, Lingolsheim and Eckbolsheim. 3. Hungary The territory of the county of NÃ ³grÃ ¡d and the territory of the county of Pest located north and east of the Danube, south of the border with Slovakia, west of the border with the county of NÃ ³grÃ ¡d and north of the motorway E71, the territory of the county of Heves located east of the border of the county of NÃ ³grÃ ¡d, south and west of the border with the county of Borsod-AbaÃ ºj-ZemplÃ ©n and north of the motorway E71, and the territory of the county of Borsod-AbaÃ ºj-ZemplÃ ©n located south of the border with Slovakia, east of the border with the county of Heves, north and west of the motorway E71, south of the main road No 37 (the part between the motorway E71 and the main road No 26) and west of the main road No 26. 4. Slovakia The territory of the District Veterinary and Food Administrations (DVFA) of Ã ½iar nad Hronom (comprising the Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising the Zvolen, Krupina and Detva districts), LuÃ enec (comprising the LuÃ enec and PoltÃ ¡r districts), VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ (comprising the VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district), KomÃ ¡rno (comprising the KomÃ ¡rno district), NovÃ © ZÃ ¡mky (comprising the NovÃ © ZÃ ¡mky district), Levice (comprising the Levice district) and RimavskÃ ¡ Sobota (comprising the RimavskÃ ¡ Sobota district). PART II Bulgaria The whole territory of Bulgaria. PART III ¦